February 24, 1959

Hor,orableEdd B. Keyes        Opinion No. WW-555
County Attorney
Tom Green County       Re:    Amount of fee due the Tax Collector
San Angelo, Texas             for each correct assessment of land
                              to be sold.,under the provisions of
Dear Mr. Keyes:               Article 7331, V.C.S..
            You have requested our opinion on the following
question:
            "The tax collector here in San Angelo has
            requested an opinion on Article 7331. Fees
            of Tsx Collector under the sentence 'Tax
            Collector shall be entitled to a fee of
            $1.00 for each correct assessment of land
            to be sold.' The question is does the tax
            collector collect a dollar for each year he
            makes or ,prepares a correct assessment of
            land which Is placed on the redemption cer-
            tificate or whether the tax collector is
            entitled to $1.00 fop the correct assessmdnt
            regardless of the number of years placed on
            the tax redemption certificate."

          Article 7331, V.A.C.S., as amended by Chapter 362,
Acts of the 53ra Legislature, 1953, lnsor'aras pertinent to
your question reads as follows:
            "For calculating and preparing redemption
            certificates and receipts, reporting and
            crediting redemptions, posting Comptroller's
            redemption numbers on the delinquent tax
            record or annual delinquent list, mailing
            certificates of redemption to taxpayers
            after approval by the Comptroller, and for
            issuing receipts or certificates of redemp-
            tion for property shown on the annual delln-
            quent list, the tax collector shall be
            entitled to a fee of One Dollar ($1) for
            each correct assessment of land to be sold,
            except that if the total amount of said
            costs so permitted exceeds ten per cent
            (10%) of the total amount of the taxes,
.-   z,;c
        ii,c                                                     c..._-l_




      Honorable Edd B. Keyes, page 2 (WW-555)


                  interest and penalties due before assessing
                  any such costs, then the total cost allow-
                  able shall be limited to ten per cent (10%)
                  of such total amount of the taxes, interest
                  and penalties, or One Dollar ($1) whichever
                  is the larger, said fee to be taxed as costs
                  against the delinquent. Correct assessment
                  as herein used means the inventory of all
                  properties owned.by an individual for any
                  one (1) year. . . .'
                It is the opinion of this office that the tax
      collector Is entitled to a fee of $1.00 "for each correct
      assessment of land to be sold." This means that the tax
      collector Is entitled to the $1.00 fee each year that he
      performsthe duties set out in Article m,m.C.S.
      This Is subject to the limitation set out In such Article.
      That ?s, If such costs exceed 10% of the total amount of
      the taxes, interests and penalties due before assessing
      any such costs, then the total cost allowable shall be "
      litdted to ten per cent (10%) of such total amount.
                Honorable L. P. Lollar, Assistant Attorney General,
      has previously written an opinion, being Attorney Genralts
      Opinion No. MS-110, dated December 11, 1953, which'was
      written and approved by this office subsequent to the last
      amendment to,Artlcle 7331 (being Chapter 362, Acts of the
      53ra Legislature, 1953). This opinion.further clarifies
      your question, and a copy is enclosed for your use.

                                SUMMARY
                  The Tax Collector is entitled to a fee of
                  $1.00 for each year he makes the "correct
                  assessment" as provided by Article 7331,
                  V.A.C.S., except the total of such fees
                  shall not exceed 10% of the total taxes,
                  interest and penalties cluebefore assessing
                  any such costs.
                If this office can be of any further service to
      you, please feel free to call upon us.
      APPROVED:                            Yours very truly,

       OPINION COMMITTEE
       Geo. F. Blackburn, Chairman
       Henry G. Braswell
       Raymond v. Lofton, Jr.
       Thomas Burrus
       Reviewed For The Attorney General
       B31:
          W. V. GEPPERT